Per Curiam.

The testimony plainly shows a renting by plaintiff to defendants of the store for one year to January 1, 1901. The defendants vacated the premises some three months before their term expired, for purposes of their own, and have not paid the rental due, amounting to $120. The plaintiff was entitled to a judgment for that amount. We can imagine no reason for a dismissal of the complaint.
Judgment reversed and new trial ordered, with costs to abide the event.
Present: Scott, P. J., Beach and Fitzgerald, JJ.
Judgment reversed and new trial ordered, with costs to abide event.